DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received June 16, 2022 are acknowledged.

Claims 1-503, 505, 506, and 509-511 have been canceled.
Claims 504, 507, 512, 517, 519 have been amended.
Claims 524-528 have been added.
Claims 504, 507, 508, and 512-528 are pending in the instant application.

Applicant’s election without traverse of the invention of group I, drawn to antibodies that bid tissue factor, and the antibody species comprising the six CDRs of prototypic antibody 25A, namely SEQ ID NOs:77-82 in the reply filed on June 16, 2022 is acknowledged.  It should be noted that the VH and VL of 25A are SEQ ID NOs:113 and 114 respectively as per Table 17.  

Claims 513-516, 519-522, and 528 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2022.

Claims 504, 507, 508, 517, 518, and 523-527 are under examination in this office action.


Information Disclosure Statement
The IDS forms received 9/28/2020, 1/31/2022, and 6/16/2022 are acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 525 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). The independent claim sets forth a genus of antibodies that bind tissue factor and comprise three VH and three VL CDRs, and as such the claimed genus of antibodies necessarily must have a VH and VL domain.  Claim 525 recites many well know antigen binding fragments of antibodies, such as Fab, Fv, and scFv (i.e. single chain Fv), all of which have a VH and VL domain.  See also paragraphs [00308-00313].  Notably, claim 525 also recites “single variable domain antibody”, and paragraph [00314] defines such a molecule as having one variable domain but not the other, say a VH without a VL or vice versa.  Given that the independent claim requires two variable domains to be present via the requirement for VH and VL CDRs, it appears impossible for artisans to make “single variable domain antibodies” which also meet the sequence limitation of the independent claim.  No working examples providing guidance or direction for artisans concerning how to make single domain antibodies that have 3 VH and 3 VL CDRs appear to be disclosed.  Additionally, the specification does not appear to provide any definition or other guidance concerning “linear antibodies” or “V domain antibodies” and thus it is unclear how artisans can make such molecules while still comprising the VH and VL CDRs of the independent claim.  Therefore, while it is clear that artisans would be able to make and use well-known antigen binding antigen fragments containing a VH and VL and their recited VH and VL CDR sequences, claim 14 encompasses things that artisans would be unable to make based upon the knowledge of the ordinary artisan and the teachings of the instant specification.  It should also be pointed out that all of the disclosed data of the instant specification appears to have been obtained using conventional antibody structures (i.e. a paired VH and VL arrangements) and thus there is no data that constructs in which half of the antibody is missing (i.e. a VH without a VL or vice versa) maintain specific antigen binding, and artisans would not predict such a construct to work since all six CDRs from both the VH and VL working collectively are generally accepted in the art as being needed for antigen binding as evidenced by Janeway et al.  Limiting claim 525 to constructs which necessarily comprise a VH and VL (and thus necessarily have the 6 CDRs needed as per the independent claim) is the most obvious way to obviate this rejection.
      
Claims 504, 507, 508, 517, 518, and 523-527 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has broadly claimed antibodies that bind human tissue factor and compositions comprising such antibodies.  The claimed antibodies are recited with varying levels of structural specificity, with some antibodies comprising six fully defined CDRs identified by SEQ ID number, others comprising fully defined VH and VL domains identified by SEQ ID number, and other antibodies recited a comprising consensus or otherwise variable sequences which are not fully defined, particularly within CDR sequences.  To support such claims applicant discloses making a large number of antibodies via panning a naïve display library with lead clones being subjected to mutagenesis and additional panning and selection (see most particularly example 1), and note that numerous unrelated lead clones were identified that bind distinct epitopes within human tissue factor as is clearly evidenced by example 36/Table 55 in particular.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163.  In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves. In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).  Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance human tissue factor) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document).   Further, it should be noted that degenerate binding of the same structural motif by antibodies does not require the existence of sequence homology or identity at any of their CDRs or other chemical similarities at the antigen-binding sites; side chain mobility of epitope residues can confer steric and electrostatic complementarity to differently shaped combining sites, allowing functional mimicry to occur (Lescar et al., see entire document, in particular Abstract and Discussion).  As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al. teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014).
As stated above, applicant has claimed a large number of antibody genera and species via reference to SEQ ID numbers, some of which contain Xaa or otherwise undefined amino acid residues.  As discussed above, the art generally accepts that six fully defined CDR sequences (i.e. no Xaa or otherwise undefined residues) is sufficient structure to give rise to the function property of antigen binding, and thus reasonably to recited functional properties dependent upon antigen binding including lack of inhibition of thrombin generation such as is recited in dependent claim 507.  As such, antibodies which minimally comprise all six CDR sequences of the lead 25A antibody, such as those comprising the CDR sequences of SEQ ID NOs:77-82 which includes antibodies comprising the VH and VL sequences of SEQ ID NOs:113 and 114 and indeed the entirety of the 25A antibody itself, are recited with sufficient structural information that artisans would reasonably accepts that they would necessarily also comprise the recited functional properties including binding to human tissue factor.  However, in addition to fully defined sequences, the claims also recite SEQ ID numbers containing Xaa residues.  For example, the claims recite antibodies comprising either only the CDRs or the entirely of SEQ ID NOs: 870 and 871, which as per Table 57 of the instant specification are the VH and VL consensus sequences for 25G antibodies.  Inspection of said SEQ ID numbers reveals Xaa residues with the CDR regions, and reasonably an Xaa residue in the absence of additional recited limitations encompasses any of the 20 naturally occurring amino acid residues at that location.  However, data supporting that insertion of any one of the standard twenty amino acid residues at the indicated positions does not impact function does not appear to be disclosed in the instant specification.  It is known in the art that many residues alter secondary structure, such as proline which often forms kinks in secondary structure, while residues like cysteine and methionine can be involved in disulfide bond formation (Stryer, see entire selection).  Other residues can introduce either positive or negative charge to disrupt electrostatic interactions, or alter hydrophobicity or steric packing (ibid). Therefore artisans would generally not accept that any one of the standard twenty residues could be readily substituted into a location that is known to be structurally important for generating functional activity.  Indeed, inspection of Tables 57 and 58 clearly indicate that the amount of variability observed by applicant to be correlated with maintenance of functional activity was significantly less than any of the standard twenty residues.  For example, residue 6 of SEQ ID NO:879 is disclosed as Xaa in the electronically searchable file while Table 58 indicates that residue 6 can be either N or S, an amount of variability which is significantly less than the twenty residues reasonably encompassed by “Xaa”.  Thus, while the instant specification does disclose some mutagenesis data, said data indicates that the amount of structural variability which is correlated with maintenance of functional activity is less than that encompassed by the recitation of Xaa in the SEQ ID numbers of the instant claims.  Therefore, the claims are broader than the antibodies actually recovered by applicant, and given the art teachings that sequence alterations can impact structure (see for example Stryer) and thus functions including antigen binding (see for example Rudikoff et al.) it does not appear that the partially defined CDR structures as recited in the instant claims are reasonably correlated with the function of antigen binding or other functional properties such as those recited in claim 507 as the species recovered by applicant are not reasonably representative of the breadth of sequence diversity encompassed by the instant claims.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644